   Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


CHEVRON CORPORATION’S REPLY MEMORANDUM OF LAW IN SUPPORT OF
     ITS MODIFIED PROPOSED FORENSIC INSPECTION PROTOCOL




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
      Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 2 of 7




        Donziger’s Opposition to Chevron Corporation’s (“Chevron”) Modified Proposed Foren-

sic Inspection Protocol (Dkt. 2151) suffers from numerous distortions and misrepresentations.

Chevron will not attempt to address them all, many of which will be familiar to the Court. But

Donziger invents several new and baseless attacks on Chevron’s Proposed Forensic Expert,

Spencer Lynch, that merit a brief response. Mr. Lynch is a highly qualified digital forensics ex-

pert, 1 and, as the below demonstrates, Donziger’s accusations against his ethics and professional-

ism are unfounded and should have no bearing on this Court’s decision to adopt Chevron’s Mod-

ified Proposed Forensic Inspection Protocol (the “Protocol”).

        First, Donziger accuses Mr. Lynch of being “at the heart of the egregious fraud that

Chevron and Gibson Dunn appear to have worked with Alberto Guerra in the RICO proceeding.”

Opp. at 9. For this proposition, Donziger cites himself—(1) a letter motion he filed on Septem-

ber 12, 2017 (Dkt. 1936) and (2) a letter that he sent to the Department of Justice on November

9, 2017 (Dkt. 1941-2) that he likes to call a “criminal referral.” Donziger’s self-references assert

that testimony elicited before the BIT Tribunal somehow discredits Mr. Lynch’s forensic analy-

sis. But, as set forth in Chevron’s Letter of September 14, 2018 (Dkt. 2082), and ignored by

Donziger, the BIT Tribunal’s Second Partial Award (the “Award”) expressly credits Mr. Lynch’s

forensic analysis. Dkt. 2082-1 ¶¶ 5.80-.85, 5.111-.115, 6.12-.104 (crediting Mr. Lynch’s find-

ings on the Selva Viva database, pit count, the computer file Providencias.docx, among topics).




 1
     Among other things, Mr. Lynch “ha[s] testified as an expert in digital forensics in courts in-
     cluding the Northern, Eastern, and Southern Districts of New York, the High Court of Justice
     in the United Kingdom, criminal court in Italy, and before international tribunals.” Decl. of
     Spencer Lynch (“Lynch Decl.”), Dkt. 2144 ¶ 1. In fact, this Court has previously credited his
     testimony on matters related to those at issue here. See Chevron Corp. v. Donziger, 974 F.
     Supp. 2d 362, 685 (S.D.N.Y. 2014), aff’d, 833 F.3d 74 (2d Cir. 2016).

                                                 1
     Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 3 of 7




Contrary to Donziger’s assertion, the BIT Tribunal’s reliance on Mr. Lynch’s testimony under-

scores the importance of his forensic expertise here.

       It is ironic that Donziger continues to reference the BIT Tribunal to conjure some specter

of conspiracy or fraud against him rather than by him. The Tribunal itself came to the opposite

conclusion, finding that “[s]hort of a signed confession by the miscreants . . . , the evidence es-

tablishing ‘ghostwriting’ in this arbitration ‘must be the most thorough documentary, video, and

testimonial proof of fraud ever put before an arbitral tribunal.’” Id. ¶ 8.54.

       Second, Donziger claims it is “likely” that Mr. Lynch encountered and withheld from the

Court unidentified “substantial evidence that disproved or at least challenged Guerra’s invented

story.” Opp. at 9-10. Donziger offers no evidence to support this claim, betraying that he just

made it up

       Third, Donziger accuses Mr. Lynch of “highly irregular and unprofessional conduct” be-

fore the BIT Tribunal, see Opp at 10, but that conduct never occurred. Donziger asserts that

Mr. Lynch “‘forg[ot]’ to list the serial numbers” of certain USB devices exchanged between for-

mer judges Guerra and Zambrano. Id. But Mr. Lynch did not. See Champion Decl., Ex. A (Ex-

pert Report of S. Lynch) Ex. 2 (table listing “Serial Numbers of Guerra Media”). And far from

finding Mr. Lynch guilty of “irregular and unprofessional conduct,” the BIT Award credited Mr.

Lynch’s analysis as revealing Donziger’s fraud. See id. ¶¶ 6.90, .92, .95, .98, .109 (concluding

on the basis of the forensic evidence that “Zambrano’s account as to how he wrote personally the

full Lago Agrio Judgment . . . is inaccurate, incomplete and unreliable.”).

       Fourth, Donziger accuses Mr. Lynch of being “a long-time dedicated agent of Chevron,”

Opp. at 11, who “has repeatedly demonstrated his willingness to subordinate himself fully to

Chevron’s Guerra fraud and larger litigation attack strategy,” id. This attack is as unfounded as



                                                  2
      Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 4 of 7




the others: Mr. Lynch has an unblemished professional reputation and a successful track record

in court-ordered forensic inspections with confidentiality concerns, working for a range of clients

including the Government of the United States, and has not served as an expert for Chevron in

any unrelated matter. See Lynch Decl., Dkt. 2144 ¶¶ 1, 20-22. Although there may be some

other firms “in the United States that possess the same technical expertise as Stroz Friedberg,”

Opp. at 11, only Mr. Lynch has the case-specific knowledge required, and in any event Donziger

would similarly attack any of them. Moreover, given the length and complexity of the proceed-

ings and number of parties involved, there is no assurance that those vendors would not be con-

flicted.

           These baseless attacks on Mr. Lynch’s and Stroz Friedberg’s professional ethics are

simply a part of Donziger’s strategy. As this Court knows from his many screeds, Donziger

smears as “corrupt” or “biased” anyone who dares shine a light on his extensive wrongdoing by

ruling or testifying against him. For example:

           •   After the Honorable Jed S. Rakoff dismissed a predecessor of this suit, Donziger de-

               cried Judge Rakoff as “corrupt . . . totally biased against us.” Chevron Corp. v.

               Donziger, 974 F. Supp. 2d 362, 390–91 (S.D.N.Y. 2014), aff’d, 833 F.3d 74 (2d Cir.

               2016)

           •   Donziger has condemned the integrity of this Court, stating, “Rather than serving as

               an impartial tribunal to adjudicate claims and mete out justice, this Court . . . has fast

               become Chevron’s greatest ally.” Dkt. 285 at 34.

           •   Donziger and his affiliates have impugned the authority and impartiality of the BIT

               Tribunal, calling it a “Kangaroo Court” that “ha[s] no legal authority to decide major




                                                      3
Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 5 of 7




     questions of international law.” Chevron Corporation v. Donziger, Nos. 14-826, 14-

     832, Dkt. 366-11 (Apr. 1, 2015).

 •   In a letter to the Attorney Grievance Committee of the First Judicial Department—a

     letter which Donziger subsequently published to his website—he accused the Honora-

     ble P. Kevin Castel, Chair of the Southern District of New York Grievance Commit-

     tee, who had submitted a referral letter to the Grievance Committee of the First De-

     partment, of taking “an entirely inappropriate and injudicious approach to

     [Donziger’s disciplinary proceedings],” which Donziger described as “in stark con-

     trast to the judicial obligation of impartiality.” In his letter, Donziger further accused

     Judge Castel of “an attempt to assert inappropriate personal influence in this mat-

     ter.” Letter from Steven R. Donziger to the Attorney Grievance Committee (Feb. 6,

     2017), http://stevendonziger.com/wp-content/uploads/2018/01/20170206-Ltr-to-Na-

     omi-Goldstein.pdf.

 •   Later, in a press release, he called out the attorneys of the Grievance Committee by

     name, charging that they were “fighting to deny” him fair process and comparing his

     bar proceedings to “a legal proceeding in China or North Korea.” See Press Release,

     New York Bar Trying to Block Donziger From Presenting Evidence of Chevron

     Fraud and Witness Bribery in Secret Licensing Hearing (Nov. 30, 2018),

     http://www.csrwire.com/press_releases/41589-New-York-Bar-Trying-to-Block-

     Donziger-From-Presenting-Evidence-of-Chevron-Fraud-and-Witness-Bribery-in-Se-

     cret-Licensing-Hearing.




                                           4
     Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 6 of 7




       Donziger’s baseless accusations against Mr. Lynch should carry no weight in this Court’s

consideration of Chevron’s Modified Proposed Forensic Inspection Protocol. 2 Accordingly, for

the reasons described herein, and for the reasons set forth in Chevron’s Memorandum of Law in

Support of Its Modified Proposed Forensic Inspection Protocol (Dkt. 2142), Chevron respect-

fully requests that this Court enter the Protocol to govern the forensic imaging and inspection of

Donziger’s electronic devices.

Dated: February 4, 2019                              Respectfully submitted,

New York, New York                                   GIBSON, DUNN & CRUTCHER LLP

                                                             /s/ Randy M. Mastro

                                                     Randy M. Mastro
                                                     Andrea E. Neuman
                                                     Anne Champion
                                                     200 Park Avenue
                                                     New York, New York 10166
                                                     Telephone: 212.351.4000
                                                     Facsimile: 212.351.4035
                                                     Email: rmastro@gibsondunn.com


       2
               In fact, Donziger’s Opposition makes several telling admissions that underscore
   the need for Mr. Lynch’s expertise and case-specific knowledge, including Donziger’s at-
   tempts to justify “delet[ion of] sensitive information” for fear that it “might be improperly
   obtained and viciously distorted by Chevron,” and that Chevron might “move to kill [] off”
   deals with potential investors in the Judgment. Opp at 16. Donziger tries to justify his con-
   duct by pointing to the absence of a preservation order before March of 2018, but it is estab-
   lished law that “[t]he obligation to preserve evidence arises when the party has notice that the
   evidence is relevant to litigation or when a party should have known that the evidence may
   be relevant to future litigation.” United States v. Barnes, 411 F. App’x 365, 368 (2d Cir.
   2011). By Donziger’s own admission, he was concerned that his “sensitive information”
   might be relevant to future litigation to “kill [] off” deals with potential investors. Notwith-
   standing that this Court entered a specific preservation order on March 19, 2018, by
   Donziger’s admission, he was under a duty to preserve long before that date, and by his ad-
   mission, he appears to have violated it. Similarly, Donziger admits to using code words,
   which he terms “non-specific descriptors,” to try to prevent Chevron from “learning about
   the identities” of his associates. Opp. at 15-16. As set forth in Chevron’s Memorandum of
   Law in Support of Its Modified Proposed Forensic Inspection Protocol (Dkt. 2142), such at-
   tempts to conceal or destroy responsive information necessitate broad examination of
   Donziger’s electronic media by Mr. Lynch.
                                                 5
Case 1:11-cv-00691-LAK-RWL Document 2156 Filed 02/05/19 Page 7 of 7




                                     Email: aneuman@gibsondunn.com
                                     Email: achampion@gibsondunn.com

                                     William E. Thomson (pro hac vice)
                                     333 South Grand Avenue
                                     Los Angeles, California 90071
                                     Telephone: 213.229.7000
                                     Facsimile: 213.229.7520
                                     Email: wthomson@gibsondunn.com

                                     STERN, KILCULLEN & RUFOLO LLC
                                     Herbert J. Stern (pro hac vice)
                                     Joel M. Silverstein
                                     325 Columbia Tpke, Ste 110
                                     P.O. Box 992
                                     Florham Park, New Jersey 07932-0992
                                     Telephone: 973.535.1900
                                     Facsimile: 973.535.9664
                                     Email: hstern@sgklaw.com
                                     Email: jsilverstein@sgklaw.com

                                     Attorneys for Plaintiff Chevron Corporation




                                 6
